Citation Nr: 1223774	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted additional evidence in support of his claim after it was certified for appellate review in April 2012.  This evidence was submitted to the Board in May 2012 along with waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

Asbestos exposure during service is likely and competent medical evidence has established a current diagnosis of asbestosis that is related to military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, asbestosis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for asbestosis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he was exposed to asbestos during active service and currently has asbestosis due to such exposure.  Specifically, in a March 2009 statement, the Veteran claimed to have been exposed to asbestos on a daily basis while stationed as a machinery repairman aboard two Navy ships.  In an April 2010 statement, the Veteran contended that he worked on various pieces of equipment from engine rooms where asbestos was prevalent.  He also asserted that he worked and slept in compartments aboard ships that had asbestos-covered pipes.

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

According to the Veteran's 22-214 Form and other service personnel records, the Veteran served as a machinery repairman and fireman.  The Veteran's service treatment records are negative for complaints, findings, or diagnosis of a disorder due to asbestos exposure.  The Report of Medical Examination given in March 1967 for separation from the military noted that the Veteran's lungs and chest were normal.

Multiple pleural based nodular densities throughout both lung zones, some containing calcifications, were first diagnosed by way of a private October 2008 chest computed tomography (CT) scan.  The examiner's report notes that these densities were likely related to asbestos exposure.

The Veteran was referred to a private pulmonologist in November 2008, who reviewed the Veteran's chest X-ray and CT scan.  The Veteran reported having been around pipes wrapped in asbestos while serving in the Navy.  Reviewing the Veteran's occupational history, the report noted multiple exposures to zinc fumes and smoke while the Veteran was employed as a machine operator for a die-casting company.  The report also noted the Veteran's 25 pack year history of smoking.  However, the Veteran denied any asbestos exposure outside of his service in the Navy.  The pulmonologist diagnosed asbestosis, manifested by bilateral pleural plaquing, and opined that it was more than likely that the Veteran had exposure to asbestos between twenty and forty years earlier.

In April 2009, the Veteran was afforded a VA examination.  The Veteran reported a 27 pack year history of smoking and denied exposure to asbestos in his civilian occupations.  The claims file, including the Veteran's chest X-ray and CT scan, was reviewed by the VA examiner.  The examiner diagnosed asbestosis, based on the report from the Veteran's private pulmonologist in November 2008.  The medical opinion noted that Naval Sea Systems Command indicated that machinery repairmen had minimal probability of asbestos exposure and that the Veteran did not report any history of asbestos exposure after service.  The examiner concluded that it was at least as likely as not that the veteran's asbestosis was caused by or a result of his military service as a machinery repairman.

The Veteran underwent a second private CT scan in April 2009, subsequent to the VA examination.  The examiner noted bilateral nodular pleural thickening with scattered calcifications within the pleural thickening, involving all lobes of the hemithoraces bilaterally as well as the diaphragmatic pleural surface.  No diagnosis or nexus opinion was provided.

In August 2010, the Veteran's private physician submitted a letter to the VA stating his opinion that the Veteran's asbestosis was more than likely caused by asbestos exposure during his active military service.  No rationale for such an opinion was included in the letter however.

Also in the record are lay statements submitted in August 2009 by the Veteran's colleagues at the die-casting company where he was employed after service, which denied the existence of asbestos at the company's worksite.

Based on the evidence of record, the Board finds that service connection for asbestosis is warranted.  First, a current disability is established.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Both the October 2008 and April 2009 CT scans reveal bilateral nodular pleural densities with calcifications.  In November 2008, the Veteran's private pulmonologist diagnosed asbestosis, manifested by bilateral pleural plaquing seen via CT scan.  The April 2009 VA examiner concurred with the pulmonologist's diagnosis of asbestosis, based partly on the Veteran's reported exposure to asbestos in service.  Additionally, the Veteran's private physician also diagnosed him with current asbestosis.  In light of the medical evidence above, the Board finds that the Veteran has current asbestosis, thus meeting the requirement of a current disability.

Second, the Veteran has established in-service incurrence or aggravation of a disease or injury, specifically exposure to asbestos in service.  The Veteran's 22-214 Form and other service personnel records reflect that he served as a machinery repairman and fireman.  The Board acknowledges that these occupations could potentially expose the Veteran to asbestos.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9, Subsections (a) and (f) (Dec. 13, 2005). Accordingly, and in light of the Veteran's unrefuted lay statements about in-service exposure, the Board finds that the Veteran was exposed to asbestos while in service.  

Finally, the evidentiary record supports a finding that the current asbestosis is related to the asbestos exposure in service.  As noted above, the November 2008 pulmonologist report opined that it was more than likely that the Veteran's current asbestosis was linked to asbestos exposure between twenty and forty years earlier.  This opinion is entitled to great probative weight in support of a finding of causal nexus, as it was based on a physical examination of the Veteran, a review of the Veteran's history, and was supported with a detailed clinical rationale.  Moreover, the opinion considered and then discounted other etiologies for the Veteran's pleural densities, including a history of smoking and exposure to zinc fumes.  In addition, the April 2009 VA examination report concluded that it was at least as likely as not that the veteran's current asbestosis was caused by or a result of his military exposure to asbestos.  As there is no other medical opinion in the record that contradicts these two medical evaluations, the Board concludes that the Veteran's current asbestosis is related to the Veteran's conceded asbestos exposure in service.

The medical nexus opinions are particularly persuasive because the evidence of record indicates that the Veteran was not exposed to asbestos during post-service occupation.  In an April 2010 statement, the Veteran submitted the following work history:  QC inspector for a machine shop from June to July 1967; Machinist from July to August 1967; Groundman/Truck Driver/Apprentice Lineman for various electrical construction companies from August 1967 to January 1973; Machine Operator/Tooling Designer/Engineering Manager/Salesman for a die-casting company from January 1973 to March 1999.  According to the Veteran, at none of these positions was he exposed to asbestos.  Lay statements in August 2009 from colleagues at the die-casting company support the Veteran's claim that there was no asbestosis at that employer's worksite.  Moreover, the evidentiary record reflects that the Veteran has been consistent in recounting exposure to potentially toxic materials.  He continually and consistently denied any post-service exposure to asbestos during the November 2008 and April 2009 medical examinations and was forthright about his cigarette smoking and exposure to zinc fumes while employed as a machinist after service.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal consistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Resolving all reasonable doubt in favor of the Veteran and noting the lack of evidence in the record which contradicts the Veteran's assertions, the Board concludes that the Veteran was not exposed to asbestos after service.

On the basis of the foregoing, and resolving any and all doubt in the Veteran's favor, service connection for asbestosis is granted.


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


